Electronic Articles of Incorporation For P03000081015 FILED July 23, 2003 Sec. Of State MORTGAGE SHAKERS INC The undersigned incorporator, for the purpose of forming a Florida profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is: MORTGAGE SHAKERS INC Article II The principal place of business address: 6555 NW 36 ST STE 217 MIAMI, FL. 33166 The mailing address of the corporation is: 6555 NW 36 ST STE 217 MIAMI, FL. 33166 Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The number of shares the corporation is authorized to issue is: 20.000.000 Article
